Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/707,070 received February 22, 2021. Claim 15 remains canceled, claims 1, 8, 16 and 19-20 are amended, and claims 2-7, 9-14 and 17-18 are left as original or previously presented.
 Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,231,417.  The claims comprise a unique charging scheme which continuously charges, without pausing, by reducing the charging current with constant charging current steps yielding a quicker overall charging time.
Regarding Claim 1: Though the prior art discloses a battery charging method including a plurality of constant current charging steps, where the change from one step to the next is based 
operating in a first charging mode including plural charging steps, wherein it is determined whether a condition is satisfied in each of the plural charging steps, the condition comprising a first condition in which a battery overpotential of a battery is greater than or equal to a threshold voltage;
charging the battery in a first charging step of the plural charging steps, wherein charging current in the first charging step is constant charging current;
changing from the first charging step to a second charging step of the plural charging steps, in response to the first condition being satisfied in the first charging step; and
charging the battery in the second charging step, wherein charging current in the second charging step is constant charging current,
wherein the battery is continually charged without rest time in the plural charging steps, during the operating in the first charging mode, and
wherein the battery is charged in a second charging mode before the operating in the first charging mode, a charging current in the first charging mode being greater than a charging current in the second charging mode.
Regarding Claim 8: Though the prior art discloses a battery charging method including a plurality of constant current charging steps, where the change from one step to the next is based on a predetermined trigger, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of:
operating in a first charging mode including plural charging steps, wherein it is determined whether a condition is satisfied in each of the plural charging steps, the condition comprising a first condition in which a battery overpotential of a battery is greater than or equal to a threshold voltage;
charging the battery in a first charging step of the plural charging steps, wherein charging current in the first charging step is constant charging current;
changing from the first charging step to a second charging step of the plural charging steps, in response to the first condition being satisfied in the first charging step; and
charging the battery in the second charging step, wherein charging current in the second charging step is constant charging current,
wherein a voltage of the battery is monitored during the plural charging steps, and
wherein the battery is charged in a second charging mode before the operating in the first charging mode, a charging current in the first charging mode being greater than a charging current in the second charging mode.
Regarding Claim 16: Though the prior art discloses a battery charging apparatus comprising a memory and a processor executing instructions to operate charging modes of a plurality of constant current charging steps, where the change from one step to the next is based on a predetermined trigger, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of:
operate in a first charging mode including plural charging steps, wherein it is determined whether a condition is satisfied in each of the plural charging steps, the condition comprising a first condition in which a battery overpotential of a battery is greater than or equal to a threshold voltage,
charge the battery in a first charging step of plural charging steps, wherein charging current in the first charging step is constant charging current,
change from the first charging step to a second charging step of the plural charging steps, in response to the first condition being satisfied in the first charging step, and
charge the battery in the second charging step, wherein charging current in the second charging step is constant charging current,
wherein the battery is continually charged without rest time in the plural charging steps, during the operation in the first charging mode, and
wherein the battery is charged in a second charging mode before the operating in the first charging mode, a charging current in the first charging mode being greater than a charging current in the second charging mode.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859